As filed with the Securities and Exchange Commission on November 23, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments September 30, 2007 (Unaudited) Shares Market Value Common Stocks - 96.5% $ 39,703,298 (cost $33,979,173) CONSUMER DISCRETIONARY - 3.5% 1,421,936 AVTR AVATAR HOLDINGS, INC.* 1,700 84,881 BYD BOYD GAMING CORP. 3,900 167,115 BWS BROWN SHOE CO., INC. 1,950 37,830 CRRC COURIER CORP. 1,700 59,857 DXPE DXP ENTERPRISES, INC.* 3,500 124,285 HSOA HOME SOLUTIONS OF AMERICA, INC.* 4,300 14,577 IFON INFOSONICS CORP.* 65,600 142,352 JLN JACLYN INC.* 4,400 28,820 JCI JOHNSON CONTROLS, INC. 700 82,677 MW MENS WEARHOUSE, INC. 1,250 63,150 MSI MOVIE STAR, INC.* 29,600 67,192 NKE NIKE, INC. 2,000 117,320 PAE PEACE ARCH ENTERTAINMENT GROUP, INC.* 96,700 243,684 SCVL SHOE CARNIVAL, INC.* 2,700 42,606 TOC THOMSON CORP. 1,800 75,474 TM TOYOTA MOTOR CORP. - ADR 600 70,116 CONSUMER STAPLES - 3.3% 1,373,638 BG BUNGE LTD. 700 75,215 CU COMPANIA CERVECERIAS UNIDAS - ADR 3,900 150,150 FDP FRESH DEL MONTE PRODUCE, INC. 1,800 51,750 GMK GRUMA - ADR 10,000 131,100 LBIX LEADING BRANDS, INC.* 146,050 394,335 PARL PARLUX FRAGRANCES, INC.* 8,600 33,540 PPC PILGRIMS PRIDE CORP. 1,300 45,149 PG PROCTER & GAMBLE CO. 2,900 203,986 PMID PYRAMID BREWERIES, INC.* 27,751 75,205 SDA SADIA - ADR 2,600 144,820 SAFM SANDERSON FARMS, INC. 1,300 54,171 WVVI WILAMETTE VALLEY VINEYARDS, INC.* 2,100 14,217 ENERGY - 23.0% 9,464,237 ALY ALLIS CHALMERS ENERGY, INC.* 13,600 257,584 APA APACHE CORP. 1,500 135,090 BRGYY BG GROUP PLC - ADR 1,200 103,418 CPE CALLON PETROLEUM CO.* 49,900 694,608 CFK CE FRANKLIN LTD.* 11,300 127,690 CGV CGG VERITAS - ADR* 2,700 175,742 CHK CHESAPEAKE ENERGY CORP. 3,900 137,514 CVX CHEVRON CORP. 2,000 187,160 CPX COMPLETE PRODUCTION SERVICES* 6,600 135,167 COP CONOCOPHILLIPS 1,500 131,655 DO DIAMOND OFFSHORE DRILLING, INC. 2,700 305,883 ECA ENCANA CORP. 1,200 74,220 ESV ENSCO INTERNATIONAL INC. 4,400 246,840 FRO FRONTLINE, LTD. 6,200 299,336 GW GREY WOLF, INC.* 8,900 58,295 HP HELMERICH & PAYNE, INC. 6,600 216,678 HERO HERCULES OFFSHORE, INC.* 7,900 206,269 HGT HUGOTON ROYALTY TRUST 17,369 410,603 NE NOBLE CORP. 6,200 304,110 OXY OCCIDENTAL PETROLEUM CORP. 7,300 467,784 OMNI OMNI ENERGY SERVICES* 12,700 101,473 PTEN PATTERSON-UTI ENERGY, INC. 50,100 1,130,757 BTU PEABODY ENERGY CORP. 2,600 124,462 PGH PENGROWTH ENERGY TRUST 9,800 184,632 PWE PENN WEST ENERGY TRUST 23,700 736,359 PZE PETROBRAS ENERGIA PARTICIPACIONES - ADR* 8,400 84,420 PVX PROVIDENT ENERGY TRUST 5,990 76,013 SGY STONE ENERGY CORP.* 3,900 156,039 SFY SWIFT ENERGY* 4,900 200,508 SYNM SYNTROLEUM CORP.* 78,672 147,903 TELOZ TEL OFFSHORE TRUST 90 1,353 TSO TESORO CORP. 10,100 464,802 TRGL TOREADOR RESOURCES CORP.* 20 237 VLO VALERO ENERGY CORP. 19,892 1,336,345 XTO XTO ENERGY INC. 700 43,288 FINANCIALS - 16.5% 6,773,280 TCHC 21ST CENTURY HOLDING CO. 6,500 92,300 PVD ADMINISTRADA DE FONDOS DE PENSIONES PROVIDA - ADR 6,200 227,974 AEL AMERICAN EQUITY INVESTMENT LIFE HOLDING 6,300 67,095 AINV APOLLO INVESTMENT CORP. 10,900 226,720 ACGL ARCH CAPITAL GROUP, LTD. 1,400 104,174 ARCC ARES CAPITAL CORP. 15,000 244,050 ASFI ASTA FUNDING, INC. 3,600 137,952 CSH CASH AMERICA INTERNATIONAL, INC. 3,200 120,320 BAP CREDICORP, LTD. 1,900 128,630 CRMH CRM HOLDINGS, LTD.* 15,980 100,674 DHIL DIAMOND HILL INVESTMENT GROUP* 12,487 1,020,812 ETFC E*TRADE FINANCIAL CORP. 15,700 205,042 EMCI EMC INSURANCE GROUP, INC. 3,100 80,569 ENH ENDURANCE SPECIALTY HOLDINGS, LTD. 5,900 245,145 EPHC EPOCH HOLDING CORP.* 11,283 158,865 FNM FANNIE MAE 4,300 261,483 GYRO GYRODYNE CO. OF AMERICA, INC.* 2,025 100,217 IMP IMPERIAL CAPITAL BANCORP, INC. 9,400 265,550 IBCA INTERVEST BANCSHARES CORP. 3,300 81,675 IPCR IPC HOLDINGS, LTD. 7,400 213,490 JRT JER INVESTORS TRUST, INC. 4,200 52,290 KFS KINGSWAY FINANCIAL SERVICES, INC. 8,500 156,655 LM LEGG MASON, INC. 2,900 244,441 MIGP MERCER INSURANCE GROUP, INC. 6,400 113,216 NEWT NEWTEK BUSINESS SERVICES, INC.* 31,135 52,307 OPY OPPENHEIMER HOLDINGS, INC. 3,100 128,867 PKBK PARKE BANCORP, INC. 5,800 93,380 PCAP PATRIOT CAPITAL FUNDING, INC. 12,300 164,451 PHLY PHILADELPHIA CONSOLIDATED HOLDING CORP.* 1,900 78,546 PRU PRUDENTIAL FINANCIAL, INC. 1,100 107,338 RDN RADIAN GROUP, INC. 1,000 23,280 SAFT SAFETY INSURANCE GROUP, INC. 3,800 136,572 TRAD TRADESTATION GROUP, INC.* 66,600 777,222 GROW U.S. GLOBAL INVESTORS, INC. 24,135 459,048 WHG WESTWOOD HOLDINGS GROUP, INC. 3,000 102,930 HEALTH CARE - 16.7% 6,854,376 ADAM A.D.A.M., INC.* 2,114 16,468 AKRX AKORN, INC.* 39,600 296,604 AMRN AMARIN CORP PLC - ADR* 189,000 75,600 AVNR AVANIR PHARMACEUTICALS* 39,600 84,744 COLY COLEY PHARMACEUTICAL GROUP* 43,200 135,648 DEPO DEPOMED, INC.* 177,400 363,670 ELN ELAN CORP. PLC - ADR* 133,500 2,808,840 HGRD HEALTH GRADES, INC.* 8,600 50,740 HNAB HANA BIOSCIENCES, INC.* 28,019 32,222 HUM HUMANA, INC.* 3,100 216,628 LGND LIGAND PHARMACEUTICALS, INC.* 71,600 382,344 MNTA MOMENTA PHARMACEUTICALS, INC.* 35,600 405,484 MOH MOLINA HEALTHCARE, INC.* 5,500 199,485 MYL MYLAN LABORATORIES, INC.* 45,000 718,200 NVO NOVO NORDISK A/S - ADR 4,000 484,160 QDEL QUIDEL CORP.* 8,000 156,480 SURG SYNERGETICS USA, INC.* 6,500 25,090 UNH UNITEDHEALTH GROUP, INC. 8,300 401,969 INDUSTRIALS - 8.8% 3,634,685 ABIX ABATIX CORP.* 43,827 302,406 CNRD CONRAD INDUSTRIES, INC.* 10,500 181,125 CSX CSX CORP. 1,400 59,822 DPW DIGITAL POWER CORP.* 25,250 44,693 BOOM DYANAMIC MATERIALS CORP. 3,600 172,404 EEI ECOLOGY & ENVIRONMENT, INC. 5,985 70,025 ESLT ELBIT SYSTEMS, LTD. 2,500 118,250 ERS EMPIRE RESOURCES, INC. 4,300 28,895 RAIL FREIGHTCAR AMERICA, INC. 4,100 156,620 GWR GENESEE & WYOMING, INC.* 2,700 77,868 ASR GRUPO AEROPORTUARIO DEL SURESTE - ADR 4,300 213,366 GSH GUANGSHEN RAILWAY CO. LTD. - ADR 10,100 440,663 HRSH HIRSCH INTERNATIONAL CORP.* 73,000 167,900 HURC HURCO COMPANIES, INC.* 2,800 151,368 JCTCF JEWETT-CAMERON TRADING CO.,LTD.* 14,250 128,108 KTII K-TRON INTERNATIONAL, INC.* 1,561 148,295 KRSL KREISLER MANUFACTURING CORP.* 6,438 114,918 LMS LAMSON & SESSIONS CO.* 4,600 124,016 MFW M & F WORLDWIDE CORP.* 2,300 115,437 NSC NORFOLK SOUTHERN CORP. 2,200 114,202 SIMC SIMCLAR, INC.* 12,900 143,061 SXC STANTEC, INC.* 404 13,340 TRCI TECHNOLOGY RESEARCH CORP. 3 11 TGIS THOMAS GROUP, INC. 10,697 97,771 UNP UNION PACIFIC CORP. 1,400 158,284 UUU UNIVERSAL SECURITY INSTRUMENTS, INC.* 8,818 154,315 XNN XENONICS HOLDINGS, INC.* 65,800 137,522 INFORMATION TECHNOLOGY - 9.0% 3,713,230 ACTL ACTEL CORP.* 4,900 52,577 AEY ADDVANTAGE TECHNOLOGIES GROUP, INC.* 8,400 68,208 AIXG AIXTRON AKTIENGESELLSCHAFT - ADR* 153 1,483 AFOP ALLIANCE FIBER OPTIC PRODUCTS, INC.* 32,252 60,634 AVNX AVANEX CORP.* 35,900 58,876 CRYP CRYPTOLOGIC, LTD. 6,200 124,000 CVV CVD EQUIPMENT CORP.* 8,600 41,280 EONC EON COMMUNICATIONS, CORP.* 34,341 28,846 EPIQ EPIQ SYSTEMS, INC.* 10,950 206,079 EXTR EXTREME NETWORKS, INC.* 24,400 93,696 FCS FAIRCHILD SEMICONDUCTOR INTERNATIONAL* 2,900 54,172 FIS FIDELITY NATIONAL INFORMATION SERVICES, INC. 444 19,700 GIGM GIGAMEDIA LTD.* 25,500 412,080 IXYS IXYS CORP.* 14,500 151,235 LOGC LOGIC DEVICES, INC.* 21,493 44,061 MA MASTERCARD, INC. 7,400 1,094,978 MU MICRON TECHNOLOGY, INC.* 20,800 230,880 NOIZ MICRONETICS, INC.* 12,600 119,826 MSFT MICROSOFT CORP. 12,500 368,250 OVTI OMNIVISION TECHNOLOGIES, INC.* 10,500 238,665 OCCF OPTICAL CABLE CORP.* 200 950 PRFT PERFICIENT, INC.* 800 17,496 RMTR RAMTRON INTERNATNIOAL CORP.* 15,100 43,639 STKR STOCKERYALE, INC.* 63,792 86,119 TRT TRIO-TECH INTERNATIONAL* 6,000 65,340 XWG WIRELESS XCESSORIES GROUP, INC.* 13,000 30,160 MATERIALS - 12.2% 5,032,444 AKZOY AKZO NOBEL - ADR 4,700 384,930 ARSD ARABIAN AMERICAN DEVELOPMENT CO.* 27,200 167,280 ARJ ARCH CHEMICALS, INC. 2,800 131,264 AZC AUGUSTA RESOURCE CORP.* 2,800 7,504 AZK AURIZON MINES, LTD.* 47,400 197,184 BAYRY BAYER - ADR* 1,400 111,090 CX CEMEX - ADR* 17,200 514,624 CGR CLAUDE RESOURCES, INC.* 107,842 156,371 EGI ENTREE GOLD, INC.* 55,200 138,000 GG GOLDCORP, INC. 4,200 128,352 GSS GOLDEN STAR RESOURCES, LTD.* 23,500 95,175 GBN GREAT BASIN GOLD, LTD.* 79,000 237,790 SIM GRUPO SIMEC - ADR* 16,700 174,348 LMC LUNDIN MINING CORP.* 8,800 112,450 MRB METALLICA RESOURCES, INC.* 32,500 144,300 MFN MINEFINDERS, LTD.* 7,100 75,757 MNEAF MINERA ANDES, INC.* 119,800 224,026 MNG MIRAMAR MINING CORP.* 39,000 184,860 NXG NORTHGATE MINERALS CORP.* 258,900 735,276 PLM POLYMET MINING CORP.* 34,000 128,860 PKX POSCO - ADR 1,700 303,909 SA SEABRIDGE GOLD, INC.* 3,600 108,648 TGB TASEKO MINES, LTD.* 51,200 268,800 TCK TECK COMINCO, LTD. 3,200 152,672 UFPT UFP TECHNOLOGIES, INC.* 8,600 44,204 USLM UNITED STATES LIME & MINERALS* 2,929 104,770 TELECOMMUNICATION SERVICES - 2.7% 1,120,724 BTM BRASIL TELECOM S.A. - ADR* 2,400 67,680 CBB CINCINNATI BELL, INC. 28,000 138,320 HTCO HICKORY TECH CORP.* 12,900 125,001 DCM NTT DOCOMO, INC. - ADR 22,600 321,824 PAET PAETEC HOLDING CORP.* 10,800 134,676 TEF TELEFONICA - ADR 1,500 125,670 TKAGY TELEKOM AUSTRIA - ADR 1,000 52,193 TELNY TELENOR - ADR 2,600 155,360 UTILITIES - 0.8% 314,748 CNP CENTERPOINT ENERGY, INC. 2,600 41,678 ELE ENDESA - ADR 1,900 108,509 KEP KOREA ELECTRIC POWER CORP. - ADR* 5,100 118,065 SRE SEMPRA ENERGY 800 46,496 INVESTMENT COMPANIES - 2.1% 847,032 (cost $858,243) FXF CURRENCYSHARES SWISS FRANC TRUST 300 25,812 TWM PROSHARES TRUST ULTRASHORT RUSSELL 2000 9,900 652,311 EMF TEMPLETON EMERGING MARKETS FUND 7,100 168,909 CASH EQUIVALENTS - 1.7% 682,576 (cost $682,576) HIGHMARK 100% US TREAS MM 341,288 HIGHMARK DIVERSIFIED MM-FID 341,288 TOTAL INVESTMENT SECURITIES - 100.3% 41,232,906 (cost $35,519,992) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.3%) (104,362) NET ASSETS - 100.0% $41,128,544 *Non-income producing security. ADR - American Depository Receipt. The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $36,545,713 Gross unrealized appreciation 9,512,662 Gross unrealized depreciation (1,594,318) Net unrealized appreciation $7,918,344 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title) Kendrick W. Kam, President & Treasurer Date11/20/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* Kendrick W. Kam, President & Treasurer Date11/20/07 * Print the name and title of each signing officer under his or her signature.
